EXHIBIT 10.52

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

DISTRIBUTION SERVICES AGREEMENT
THIS DISTRIBUTION SERVICES AGREEMENT (this “Agreement”) is entered into and
effective as of January 1, 2010 (the “Effective Date”) by and between QLT
Ophthalmics, Inc., having its principal place of business at 1098 Hamilton
Court, Menlo Park, California, 94025 ( “QLT”) and ASD Specialty Healthcare, Inc.
d/b/a Besse Medical having its principal place of business at 9075 Centre Pointe
Drive, Suite 140, West Chester, Ohio 45069 (“Distributor”).
WHEREAS, QLT commencing upon the Effective Date will market and sell QLT Inc.’s
proprietary product, Visudyne® (verteporfin for injection) (the “Product”), and
infusion kits and patient starter kits for use with the Product (collectively
and individually, the “Kits”) in the United States;
WHEREAS, QLT desires to appoint Distributor to distribute the Product and Kits
in the United States and provide additional services to QLT as set forth herein,
on the terms and conditions in this Agreement; and
WHEREAS, Distributor is willing to distribute the Product and Kits in the United
States and provide the additional services to QLT, on the terms and conditions
hereinafter set forth;
NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
Section 1 Definitions.
1.1 “Approved Customer” shall mean an entity that fits one of the categories set
forth in section 1.6 below, is approved by QLT in writing to receive the Product
and/or Kits or has purchased the Products and/or Kits from Distributor in the
past.
1.2 “Non-Federal Contract Price Customer” shall mean an Approved Customer
entitled to a Contract Price.
1.3 “Federal Contract Price Customer” shall mean an Approved Customer entitled
to the applicable VA, Public Health Services or other federal prices as
specified by QLT.
1.4 “Chargeback” means the amount submitted by Distributor to QLT via a manual
process in an Microsoft Excel spreadsheet (“EXCEL”) as an invoice claim that
represents the difference between the [*] and the applicable Contract Price for
Products purchased by Approved Customers pursuant to this Agreement.
1.5 “Contract Price” means the Product price to which a particular Non-Federal
Contract Price Customer is entitled, calculated by [*], or for Federal Contract
Price Customers, the pricing to which such customer is entitled under Federal
law as specified by QLT from time to time.
1.6 “Customer” means (a) an individual medical practitioner or a group of
medical practitioners that provide(s) ophthalmic health care services to
patients in a medical practice and who are: (i) ophthalmic medical
professionals, such as Ophthalmologists or Optometrists, (ii) licensed by and
provide medical services in accordance with the laws of the State(s) within
which they operate, and (iii) employees or owners in part or in whole of the
medical practice at which they provide healthcare services to patients;
(b) ambulatory eye surgery centers, (c) hospitals, either public or privately
owned, (d) federal hospitals and clinics, or (e) pre-approved specialty
pharmacies such as [*] or any other [*] which are approved by QLT in writing
during the term of this Agreement.

 

 



--------------------------------------------------------------------------------



 



1.7 “Discount Percent” means the percentage set forth in Exhibit D by QLT [*].
1.8 “Effective Date” shall have the meaning set forth in the preamble of this
Agreement.
1.9 [*] shall mean the [*], excluding [*], that is [*]. The [*].
1.10 “Kit” shall have the meaning set forth in the first whereas clause of this
Agreement.
1.11 “Product” shall have the meaning set forth in the first whereas clause of
this Agreement.
1.12 “United States” shall mean the United States of America, its territories
and possessions.
Section 2 Appointment and Acceptance.
2.1 Subject to the terms and conditions of this Agreement, QLT hereby appoints
Distributor as a distributor of Products and Kits in the United States, and an
authorized distributor of record, of the Product and the Kits in the United
States to Approved Customers. Distributor will not be [*] with respect to [*].
QLT shall comply with all applicable federal and state laws, including any
requirements to publicly disclose or make publicly available upon request the
identity of its authorized distributors.
2.2 Distributor accepts such an appointment and agrees to perform, and carry out
its duties and obligations under this Agreement.
2.3 [*] shall be responsible for all Chargebacks and returns of Product arising
from sales to Non-Federal or Federal Contract Price Customers in accordance with
Sections 4.6 and 9, [*] pursuant to the [*] Agreement by and between [*] and
Distributor effective [*] (the “[*] Agreement”). Any such Chargebacks and
returns for [*] must occur within [*] after [*]. However, except as expressly
provided in this Section 2.3, any [*] shall be handled in accordance with the
[*] Agreement, and QLT shall [*].
Section 3 Duties of Distributor.
3.1 Distributor will provide adequate personnel, automation, telecommunications
and all other materials and supplies needed to distribute the Product and Kits
to Approved Customers in the United States, carry out its duties under this
Section 3, provide the additional services to QLT set forth in Section 5
“Additional Services” herein, and to otherwise meet its obligations under this
Agreement, including but not limited to the application of the correct Contract
Price to each Approved Customer. Distributor will ensure that the personnel
handling Product and Kits, interacting with Customers, and performing any other
activities hereunder, are properly trained to perform their respective
functions.
3.2 Distributor will make all final decisions on staffing relating to carrying
out its duties and responsibilities under this Agreement. Distributor will
review staffing levels on a continuous basis with QLT and upon request, will
provide relevant data and staffing formula used in determining staffing
including, but not limited to, transactions per person, average number of calls,
call length, and other formula or standards used to assign staff. Distributor
will provide adequate back-up personnel and floaters during anticipated peak
demand and/or vacations.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------



 



3.3 Distributor will appoint an individual who will serve as the manager of the
relationship with QLT and will have overall managerial responsibility for the
implementation of this Agreement (“Visudyne Program Manager”). The Distributor’s
Visudyne Program Manager shall be [*]. QLT’s primary contact to Distributor for
this Agreement shall be [*]. The parties shall notify each other of changes in
such Visudyne Program Manager and primary contact person pursuant to Section 23
“Notices” hereof.
3.4 Distributor will at all times handle, store and distribute the inventory of
the Product and Kits in accordance with the specifications for storage and
handling of the Product and Kits provided to Distributor by QLT in writing, and
any deviations from such specifications should be reported to QLT immediately.
In handling storing, selling and distributing the Product and Kits and otherwise
fulfilling its obligations under this Agreement, Distributor shall comply with
all applicable federal, state and local laws, regulations and ordinances,
including but not limited to the Prescription Drug Marketing Act of 1987, as
amended, any regulations promulgated thereunder and any equivalent state laws
and any laws and regulations relating to recall and the disposal of hazardous
wastes. At QLT’s request, Distributor shall provide QLT with evidence of its
compliance with laws, including but not limited to copies of state licenses,
permits and, if legally permitted, governmental inspection reports for
Distributor’s facilities. Distributor shall notify QLT immediately in the event
of (a) any breach by Distributor of its obligations under this Section and/or
(b) any notices, requests for information or other communications from the U.S.
Department of Health and Human Services or any other government agency or any
state healthcare program or other state agency (“Government Agency”) alleging
that Distributor has violated any of the requirements of this Section and, if
allowed by law, will give QLT copies of any such communications. To the extent
not prohibited by law, Distributor shall meaningfully discuss with QLT any
corrective actions to be implemented by Distributor and shall enable
representatives of QLT to participate in (including without limitation by
providing reasonable advance notice of ) any communications or meetings on this
subject with any Government Agency.
3.5 Distributor will place orders with QLT using purchase orders issued via fax
or e-mail transmissions. Distributor shall communicate inventory levels via the
standard EXCEL spreadsheet submission.
3.6 Distributor will provide QLT with its documented process (i.e., by flow
chart or Standard Operating Procedure (“SOP”) for involving the contracted
reimbursement specialist for the Product.
3.7 Distributor’s Visudyne Program Manager and other Distributor representatives
shall meet at least once every calendar quarter with QLT representatives on a
mutually agreed upon schedule to review the service levels, savings potential,
process improvements, and operations conducted under this Agreement.
3.8 Distributor will maintain the customer service levels set forth in Exhibit A
attached hereto and made a part hereof.
3.9 It is understood that Distributor sells and distributes other ophthalmic
products.  Nothing in this Agreement shall prevent Distributor from [*]. 
Furthermore, nothing herein shall prevent Distributor or its affiliates from
[*]. Notwithstanding the foregoing, Distributor shall not [*] or that [*] or
that [*].

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------



 



3.10 [Intentionally deleted]
3.11 [Intentionally deleted]
3.12 Distributor shall refer Approved Customers and potential Approved Customers
to QLT’s Customer Interactive Center for inquiries for medical and educational
inquiries with respect to the Product and the use of the Product.
3.13 Distributor shall maintain an inventory of the Product and the Kits which
is adequate to supply the Product and Kits to the Customers.
3.14 Distributor shall promptly, no later than by the close of the following
business day, report to QLT’s safety unit at [*], any and all Visudyne-related
adverse events, and to QLT’s quality assurance unit, any and all technical or
Visudyne-related product complaints, which it receives relating to the Product
or Kits in order to permit QLT to comply with regulatory requirements; provided
any adverse medical events involving death or major injury shall be reported
immediately.
3.15 Distributor shall not distribute or generate any promotional material
containing claims relating to the Product or Kits. Distributor may, however,
with QLT’s consent, provide Approved Customers with educational information
concerning the Product, provided that any such educational information has been
approved in advance in writing by QLT and has been provided for that purpose by
QLT.
3.16 Distributor will cooperate with and assist QLT in the event of any recall
or governmental investigation of the Product or Kits. In connection therewith,
Distributor will process recalls, [*], in accordance with all applicable laws,
rules and regulations, and any other standards agreed to by the parties, for
Product distributed by Distributor.
Section 4 Pricing & Purchasing/Adding & Deleting Approved Customers/Chargeback
Process.
4.1 Applicable Contract Prices. Distributor is responsible for ensuring that
Approved Customers receive the correct price for Product as set forth below in
Section 4.2.
4.1.1 Approved Customers who are not Non-Federal or Federal Contract Price
Customers may purchase Product [*]. Such customer may include specialty
pharmacies and other entities approved by QLT from time to time. The [*] without
notice.
4.1.2 Federal Contract Price Customers shall [*]. QLT shall give Distributor
timely [*] on a quarterly basis.
4.1.3 Non-Federal Contract Price Customers, such as ophthalmologists, clinics
and hospitals as approved by QLT from time to time, shall [*].

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------



 



4.2 Contract Price Effective Dates and Change without Notice. Contract Prices
for Non- Federal Contract Price Customers are effective no later than [*] and
shall be subject to change without notice [*]. Contract Prices are equal to [*]
and will be [*].
4.3 Contract Prices Creating a New “Best Price”. If any price or other benefit
offered to a Non-Federal Contract Price Customer under the terms of this
Agreement, alone or in combination with any other pricing arrangement affecting
an Approved Customer, would result in a Product “Best Price” as the term is used
in 42 U.S.C. §1396r-8(c) (1) (C), then such price or benefit to an Approved
Customer shall [*] to the extent necessary so that [*]. If QLT notifies
Distributor of [*], then Distributor may, within sixty (60) days of receipt of
such notice, [*] by written notice to QLT.
4.4 Price Commitments. QLT takes exception to and rejects any provision in any
document furnished to QLT by Distributor which in any way requires QLT to make
available to Distributor or an Approved Customer [*] available to any other
customer or customer segment or group. Moreover, QLT takes exception to and
rejects any purported requirement in any document furnished to QLT by
Distributor that [*] therefor offered under this Agreement.
4.5 Purchase Through Distributor. All purchases made by an Approved Customer
shall be through Distributor. Distributor represents that it has the capability
to transmit Chargebacks to QLT through a manual process using an Excel
spreadsheet (“Excel”). Distributor acknowledges that its Approved Customers will
agree (without any involvement of QLT) with Distributor on the final price for
Products, including the consideration to be received by Distributor in exchange
for its performance of the wholesaler function.
4.6 Chargeback Reconciliation. Sales to Non-Federal or Federal Contract Price
Customers shall be handled via QLT’s normal Chargeback procedures. Distributor
will submit all Chargeback claims, which shall be equal to [*]. Such submission
shall be made on a [*] basis using an invoice in the form of an Excel
spreadsheet, the form and content of which is acceptable to both parties. QLT
will make a good faith effort to use the Chargeback data submitted by
Distributor to match the Chargeback for the Products to this Agreement (or, to
the extent that Section 2.3 applies, the [*] Agreement) such that Non-Federal
and Federal Contract Price Customers receive the Contract Price set forth in
this Agreement. Due to the quality of data received and the limitations inherent
in QLT’s systems, however, QLT cannot guarantee that all such Chargeback
information will be applied against this Agreement. Without limiting the
foregoing, in the event that [*], including but not limited to this Agreement.
If [*] within the database [*]. If a [*] the Chargeback will be processed [*].
If QLT’s system [*]. Once QLT has [*], QLT will not [*]; provided however, that
Distributor may resubmit disputed Chargeback to QLT within [*] of receiving
QLT’s reconciliation notice, and QLT shall process any resubmitted Chargebacks
within such [*] time period, provided that Distributor can substantiate its
claim for resubmission. QLT shall pay all submitted Chargebacks that are applied
against this Agreement as provided in this Section 4.6 within [*] after it
receives the relevant invoice therefor.
4.7 “Own Use” Requirements. QLT shall extend the pricing offered in this
Agreement to Federal and Non-Federal Contracted Customers pursuant to this
Agreement only if Distributor notifies each such Customer that it must meet the
following condition:
4.7.1 All Products purchased pursuant to this Agreement shall be for any
Approved Customer’s “own use,” as that phrase is defined in Abbott Laboratories
v. Portland Retail Druggists, 425 U.S. 1 (1976), in supplying the pharmaceutical
needs of patients at Customers’ facilities eligible for Contract Prices pursuant
to this Agreement, in combination with other health care services.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------



 



4.8 Approved Customers. QLT must approve, in its reasonable discretion, any
customers who are not already Approved Customers as of the Effective Date
accessing the Product or, if applicable, Contract Prices, pursuant to this
Agreement after Distributor submits the information listed on Exhibit F attached
hereto and as reasonably requested by QLT. No approval will be given for
entities that are not so approved or do not meet the requirements of this
Section 4.8 or other applicable requirements of this Agreement. Where
applicable, QLT shall use [*], in assisting it to determine whether or not a
Customer meets the requirements of this Agreement. No entity shall be added as
an Approved Customer unless and until QLT so notifies Distributor. QLT may
revoke its acceptance of any Customer by notifying Distributor. If QLT approves
the addition of a Customer, any Contract Price for such new Approved Customer
will become effective no later than [*] after receipt of Distributor’s written
notification. Further, QLT reserves the right at any point during the term of
the Agreement to revoke Distributor’s access to Approved Customers that do not
meet the requirements of this Agreement, or for any commercially reasonable
reason, [*].
4.9 Participant Location. The benefits of this Agreement, including access to
Product and, if applicable, Contract Prices, shall be available only to Approved
Customers, or Approved Customer facilities as the case may be, located in the
United States. In addition, QLT may, in its sole discretion, [*] in a manner
[*]. Moreover, in the event that [*] described in this Agreement (including but
not limited to, [*], QLT may [*] or otherwise affected by [*].
4.10 QLT Contracts with Non-Federal Contract Price Customers. QLT takes
exception to and rejects any purported requirement in any document furnished to
QLT by Distributor that a direct contract between QLT and a Customer or other
buying group member Customers must be previously approved by Distributor. Any
such contract shall be between QLT and the buying group member only and does not
affect any of the terms and conditions of this Agreement.
4.11 Patient Assistance Program. In addition to the distribution and other
services described in this Agreement, Distributor agrees to distribute the
Product associated with patients enrolled in QLT’s patient assistance program
(“PAP”). QLT administers the PAP through a third party service provider, as
identified by QLT from time to time (the “PAP Provider”). Upon notification from
the PAP Provider, Distributor agrees to promptly ship the Product to medical
practitioners for use with PAP patients in accordance with the instructions
received from the PAP Provider [*]. Notwithstanding Section 4.8, the
practitioner receiving the Product pursuant to the PAP shall be considered an
“Approved Customer” hereunder solely for purposes of the PAP, [*]. Following
distribution of the Product, Distributor shall report to QLT the amount of such
Product distributed to practitioners for PAP patients and QLT shall then ship
replacement Product to Distributor [*] to replace the Product distributed to
practitioners for PAP patients.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------



 



Section 5. Additional Services; Service Fees
5.1 Additional Services. In addition to its normal distribution duties under
this Agreement, Distributor will provide the following additional services to
QLT in connection with the distribution of the Product and Kits:
5.1.1 Distributor will enter into such agreements which will allow it to accept
credit card purchases from Customers, subject to credit approval of such
Customers by Distributor. The fees [*]. Distributor shall retain documentation
of [*].
5.1.2 Distributor shall provide the specific data and reports set forth on
Exhibit B attached to this Agreement and made a part hereof, in the manner and
frequency set forth in Exhibit B. The fee for such data and reporting services
shall be [*]. It is agreed and understood that if [*] in all material respects
within [*] unless [*].
5.1.3 Distributor shall ship all Product and Kits by a nationally recognized
next day air carrier. QLT shall [*] as demonstrated by [*].
5.1.4 The fee paid to Distributor by QLT for [*]. The services provided by
Distributor will include [*].
5.1.5 QLT shall pay the [*] amounts set forth in this Section 5 with respect to
Product shipped under QLT’s PAP pursuant to Section 4.11 of this Agreement to
the same extent QLT pays the [*] amounts with respect to Product sold to
Approved Customers. In addition, QLT shall pay Distributor a [*]. The services
provided by Distributor with respect to QLT’s PAP shall include [*], beginning
after QLT’s first shipment of replacement Product pursuant to Section 4.11 of
this Agreement.
5.1.6 QLT and Distributor each believe that the [*] described in this Agreement
constitute [*] under this Agreement, and that [*] were negotiated in good faith
and at arms’ length. Distributor agrees that it [*], in whole or part, to any
Approved Customers.
5.2 Invoicing and Terms of Payment. Distributor shall invoice QLT within [*] of
the end [*] for the fees and actual reimbursable costs associated with the [*]
set forth in this Section 5. Payment of undisputed amounts shall be due within
[*] of receipt of the invoice. QLT will notify Distributor of any disputed
charges in writing within [*] of receipt of the invoice covering such charges.
In the absence of any such notice of dispute, all invoices will be deemed to be
correct and due in full per the payment terms above. A late fee of [*] (or any
portion thereof) will be charged as of the due date on all amounts not paid
after [*] receipt of the invoice, except any amount disputed by QLT in good
faith.
5.3 [*]. If in any [*] Distributor can reasonably demonstrate to QLT that
Distributor’s [*] providing the services described in this Section 5 [*] during
the following [*] of the Term (as such term is defined in Section 21 below)) as
a result of any [*], then Distributor may propose in writing to QLT [*]. If
Distributor so notifies QLT of any [*] the parties shall discuss [*]. No such
[*] unless and until [*]. If the parties do not agree upon [*], then either
party may terminate this Agreement in accordance with Section 21. In addition,
the [*] as [*]. Notwithstanding the foregoing, in no event shall the [*]. All
[*] will be determined [*].
Section 6 Price and Payment.
6.1 Price of Product and the Kits to Distributor shall be [*]. The [*] may
change without notice. If the price is [*], QLT agrees that it will [*] based on
data [*] that Distributor must submit to QLT [*]. Credit will be issued within
thirty (30) days of QLT’s receipt and acceptance of such report. Prices are [*].

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------



 



Section 7 Forecasts, Orders, Invoices.
7.1 Distributor will provide QLT with a non-binding [*] rolling forecast of
projected purchases of the Product and Kits on or before the [*] during the term
of this Agreement.
7.2 Distributor will provide QLT with purchase orders (“PO”) at least once every
[*] and not more than [*] in advance of the delivery date set forth on the PO.
The PO will set forth the quantity of Product and Kits and the requested
delivery date. QLT will inform Distributor of any problems with the PO within
[*] of receipt.
7.3 QLT will invoice Distributor for the Product and Kits simultaneously with
shipment thereof. Payment shall be due within [*] of the date of the invoice and
shall be payable by electronic funds transfer. Distributor shall be entitled to
a [*] if it pays within [*]. A late fee of [*] (or any portion thereof) will be
charged as of the due date on all amounts not paid within [*] after receipt of
the invoice.
Section 8. Delivery, Title and Risk of Loss, Damaged Shipments.
8.1 QLT will [*] on normal and customary orders shipped via regular methods
directly to Distributor’s designated warehouse. Notwithstanding the foregoing,
where the Distributor [*], any [*] will be charged to and borne by [*]. QLT
agrees to ship all Products and Kits [*] to the destination specified by
Distributor from whichever warehouse is the shipping origin selected by QLT. In
all cases, title to Products and Kits purchased by Distributor and risk of loss
and damages to Products shipped by QLT will pass to Distributor upon [*].
Transfer by QLT [*] will constitute full and complete performance by QLT of its
obligations to ship Products and Kits to Distributor.
8.2 [*] insurance for in transit damages to or losses of Products and Kits
shipped hereunder (each a “[*] Damage or Loss”). QLT will process and manage any
claim. Insurance proceeds of [*] Damage or Loss claims will be [*].
8.3 Distributor shall visually inspect each shipment of Product and Kits for
external damage or loss in transit and shall notify QLT in writing (or by e-mail
or fax) of any shortage or other non-conformity in any order delivery within
five (5) business days of the delivery thereof (“Discoverable Defects”). With
respect to non-conformities of Product and Kits that by their nature are not
discoverable upon a reasonable visual inspection (“Hidden Defects”), the parties
agree that Distributor shall notify QLT promptly upon learning of or discovering
a Hidden Defect. Upon receipt of notice of any Discoverable Defect or Hidden
Defect, QLT will at its option, promptly at its sole expense either replace any
Product or Kits with the Discoverable Defect or Hidden Defect, or issue
Distributor a credit in the amount of the purchase price paid for such Product
or Kit. THIS SETS FORTH QLT’S SOLE LIABILITY TO DISTRIBUTOR FOR PRODUCT WITH
DISCOVERABLE DEFECTS AND HIDDEN DEFECTS; PROVIDED THAT THE FOREGOING DOES NOT
APPLY TO CLAIMS OF THIRD PARTIES INVOLVING HIDDEN DEFECTS FOR WHICH
INDEMNIFICATION OF DISTRIBUTOR IS APPLICABLE UNDER THIS AGREEMENT OR THE [*] (AS
DEFINED BELOW).
Section 9 Returns.
9.1 All returns shall be subject to the QLT Returns Policy, Exhibit C, in effect
at the time of the return. The current QLT Returns Policy is attached hereto as
Exhibit C and made a part hereof. QLT reserves the right to change its returns
policy on five (5) days prior written notice; provided that such changes not
apply to Products purchased prior to the effective date of change.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------



 



Section 10 QLT Responsibilities.
QLT will supply the Product and Kits to Distributor under the terms and
conditions of this Agreement.
10.1 QLT will be responsible for the development and maintenance of the phone
switch for routing calls which come into QLT through an automated attendant to
Distributor and the QLT Customer Interaction Center.
10.2 In the event of a shortage of supply, QLT will [*] unless required by
federal law or regulation to [*]. Distributor will ensure that Customers are
aware of any such shortage and the guidelines Distributor has set up, in
consultation with QLT, to allocate Product among patients [*].
10.3 QLT will furnish Distributor with the Material Safety Data Sheet for the
Product and any revised versions thereof.
10.4 If the Product or Kit is discontinued, Distributor’s remaining inventory
shall be [*]. QLT will not [*].
Section 11 Disclosures and Consents; HIPAA Compliance.
11.1 To the extent required by applicable and regulations, including, but not
limited to, 42 U.S.C. 1320a-7b(b) and 42 C.F.R. 1001.952(h), Distributor shall
advise and inform each of its Customers to fully report, as required by law or
contract, any discounts, rebates, or reductions in prices on Product and provide
the discount information supplied by Distributor to the Department of Health and
Human Services or a state agency upon request, consistent with the requirements
of 42 U.S.C. 1320a-7b(b) and 42 C.F.R. 1001.952(h).
11.2 Distributor represents and warrants that it shall comply in all respects
with applicable provisions promulgated by the U.S. Department of Health and
Human Services pursuant to Title II, Subtitle F of the Health Insurance
Portability and Accountability Act of 1996, as amended (“HIPAA”) including, but
not limited to, standards for the protection of the privacy of individually
identifiable health information, as well as any other applicable law, regulation
or contractual obligation relating to privacy. At no time will Distributor
provide to QLT, nor does QLT seek to collect or receive, any protected health
information (as such term is defined in HIPAA). The provision of any information
to QLT hereunder shall be in compliance with all applicable laws, including
those concerning patient confidentiality.
Section 12. Quality Audits.
12.1 Distributor will provide fully automated and manual quality control systems
designed to ensure compliance with applicable law. Such systems will be designed
to verify the accuracy of inventory and shipments to customers in order to
effectively facilitate recall processing if required. QLT is entitled to perform
annual quality audits with Distributor to assure appropriate storage conditions,
accurate SOPs, customer shipping records, and adequate employee training records
are in place. Any quality audit hereunder shall be consistent with Section 13
hereof.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------



 



Section 13 Right to Audit.
13.1 Distributor will maintain detailed records, books and accounts related to
its Customers and activities under this Agreement. Distributor will permit QLT’s
authorized agents or representatives, during normal business hours at QLT’s
expense, to inspect all such documents and other relevant information regardless
of its form in retention, including, but not limited to computer files or tapes
pertaining to this Agreement. QLT will provide Distributor at least seven
(7) days notice in advance of any audit. Any audit hereunder shall be consistent
with this Section 13 hereof.
13.2 Distributor will not dispose of any records related to this Agreement for a
period of [*] from date of creation of such record, or for such longer amount of
time as may be required under applicable law. On request, Distributor will
transfer such records to QLT prior to disposal, at QLT’s expense.
13.3 Distributor shall cooperate with QLT’s auditors to assure a prompt and
accurate audit. Distributor shall also cooperate in good faith with QLT to
correct any practices which are found to be deficient as a result of any such
audit. Within thirty (30) days after receipt by Distributor of QLT’s audit
report containing findings of deficient practices which have caused or resulted
in excess fees paid to, or unauthorized or erroneous expenses incurred by, QLT,
Distributor shall reimburse QLT for any such excess fees, unauthorized or
erroneous expenses within thirty (30) days of provision of such audit findings
to Distributor. If Distributor objects to the results of the audit, the parties
will work diligently to resolve any issues under this Section 13.3, including
raising such issues to the next level of management within Distributor and QLT
for resolution. Should the audit conducted by QLT result in a finding of
underpayment by QLT to Distributor, QLT shall, within thirty (30) days of
provision of such audit finding to Distributor, remit to Distributor all monies
owed. If the parties cannot resolve such issues within sixty (60) days of
receipt of QLT’s audit report, the parties shall retain an independent certified
public accountant, to whom neither party has a reasonable objection, to audit
Distributor’s records. The results of such independent accountant’s audit shall
be binding upon both parties. The Parties shall [*] of such independent
accountant [*].
13.4 In the event the deficiencies relate to compliance with applicable laws or
regulations, Distributor shall remedy such deficiencies as soon as possible.
13.5 The right to audit shall survive the expiration or termination of this
Agreement by [*].
13.6 QLT reserves the right, with reasonable advance notification, to enter and
inspect Distributor’s returned goods facility or any Distributor’s authorized
third party reverse distributor no more than once annually. Distributor shall
provide or ensure access to said facilities. Such audit will be performed at the
cost of QLT. Submission of returns to QLT shall be deemed acceptance of the
terms of QLT’s return policy. The audit will be conducted at QLT’s expense only
for the expenses incurred in the hiring of the third party designated by QLT.
Other expenses, including but not limited to, time spent by permanent or
temporary employees of Distributor in the support of the audit will not be
reimbursed by QLT.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------



 



Section 14 Confidentiality.
14.1 QLT (as successor and assignee of QLT Inc.) and Distributor are parties to
a Mutual Non-Disclosure Agreement dated as of November 2, 2009 (the “NDA”). The
terms of the NDA are incorporated herein by reference; provided that Section 9
of the NDA (Term) is hereby revised so as to cover Confidential Information that
is disclosed during the Term of this Agreement, and the obligations created in
the NDA shall survive and continue to be binding on the parties for five
(5) years from the date of termination of this Agreement. QLT shall be permitted
to disclose Confidential Information to the extent required under applicable
laws, rules, regulations, including relating to securities and regulatory
requirements in accordance with Section 8 of the NDA, provided that
notwithstanding the foregoing, the parties acknowledge and agree that QLT may be
required to file this Agreement with the U.S. Securities and Exchange Commission
and its foreign equivalents (“SEC”) and/or make other public disclosures
regarding this Agreement in its filings with the SEC in order to comply with
applicable securities laws, in which case QLT shall be permitted to do so,
provided that QLT shall seek, to the extent consistent with applicable laws, to
obtain confidential treatment of, and redact from any version of this Agreement
so filed with the SEC, all references to specific service fee amounts and
discounts in this Agreement, and further provided that if QLT, in consultation
with its legal counsel, reasonably believes that such service fee amounts and
discounts are legally required to be disclosed, or the SEC or equivalent
government authority requires disclosure of such amounts and discounts, then QLT
shall notify Distributor in writing of such requirement and the basis therefor a
reasonable time before such disclosure is legally required to be made, and shall
be permitted to disclose such amounts and discounts when making such filings
after such time.
14.2 Distributor will not report [*].
Section 15 Representations, Warranties and Covenants.
15.1 Distributor represents and warrants that:
15.1.1 it has and will maintain in full force and effect all governmental
licenses and permits to sell and distribute the Products and Kits in the United
States and to conduct all other activities it is required to perform under this
Agreement, and shall immediately notify QLT of any denial, revocation or
suspension of any such licenses or permits that could reasonably have a material
adverse effect on the Product or Kits, or Distributor’s ability to perform its
obligations under this Agreement;
15.1.2 the services provided by Distributor hereunder will be performed in a
good, professional and workmanlike manner, and Distributor shall ensure that its
personnel adhere to the provisions of this Agreement and that they have the
requisite knowledge training and ability to perform such Services under this
Agreement competently and in accordance with the terms hereof;
15.1.3 In performing services pursuant to this Agreement, Distributor and its
employees and agents shall comply with all federal, state and local laws, rules,
regulations and ordinances;
15.1.4 Distributor has the full right and authority to enter into this Agreement
and Distributor has no obligations or commitments inconsistent with this
Agreement and/or its performance hereunder;
15.1.5 The execution, delivery and performance of this Agreement by Distributor
has been duly authorized by all necessary corporate actions; and

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------



 



15.1.6 No Distributor employee or subcontractor shall be, and Distributor has
not been, debarred under 21 U.S.C. §335a or convicted of a felony relating to
the regulation, handling or storage of any drug product, and Distributor shall
promptly notify QLT in writing if Distributor or any Distributor employee or
subcontractor (a) to Distributor’s knowledge comes under investigation by FDA
for debarment or disqualification, (b) is debarred or disqualified by the FDA,
(c), to Distributor’s knowledge comes under investigation by any federal, state,
municipal or other law enforcement agency in connection with the regulation or
handling of any drug product, or (d) is convicted of a felony relating to the
regulation or handling of any drug product, in each of (a) through (d) where
such event could trigger an obligation by QLT to file a report or other document
with the FDA or reasonably have a material adverse effect on the Product or Kits
or Distributor’s ability to perform its obligations under this Agreement.
15.2 QLT represents and warrants that:
15.2.1 QLT or its affiliates owns or holds the duly approved New Drug
Application, as such term is defined in the Federal Food, Drug and Cosmetic Act,
Title 21, United States Code, as amended, and the rules and regulations
promulgated thereunder, for the Product, or is otherwise considered the
“manufacturer” of the Product within the meaning of any applicable federal,
state or local law relating to pedigrees;
15.2.2 QLT has and will maintain, in full force and effect, all licenses and
permits required under applicable federal, state or local law for QLT to sell
and distribute Products in the United States under this Agreement;
15.2.3 In performing its obligations pursuant to this Agreement, QLT and its
employees and agents shall comply with all federal, state and local laws, rules,
regulations and ordinances;
15.2.4 QLT has the full right and authority to enter into this Agreement and QLT
has no obligations or commitments inconsistent with this Agreement and/or its
performance hereunder;
15.2.5 The execution, delivery and performance of this Agreement by QLT has been
duly authorized by all necessary corporate actions; and
15.2.6 QLT will convey to Distributor good title to the Product and Kits, free
and clear of any security interest, liens or other encumbrances of any kind or
character.
15.2.7 EXCEPT AS PROVIDED ABOVE OR IN THE [*] (AS DEFINED BELOW), QLT DISCLAIMS
ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH REGARD TO THE PRODUCT
PURCHASED BY DISTRIBUTOR PURSUANT TO THIS AGREEMENT, INCLUDING THE WARRANTY OF
MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.
15.3 QLT has, on the Effective Date, executed and delivered to Distributor’s
parent the [*] Agreement attached hereto as Exhibit E (the “[*]”). The [*]
contained in the [*] are in addition to [*]. QLT acknowledges that the Products
are [*], and QLT shall perform its obligations set forth [*].
Section 16 Compliance with Law.
16.1 Each party will comply with all applicable laws and regulations relating to
its obligations under this Agreement. Each party will comply with all applicable
provisions of the federal anti-kickback statute, 42 U.S.C. §1320a-7b and all
applicable related regulations and similar state laws, including those laws and
regulations related to federal healthcare programs, including Medicare. Without
limiting the foregoing, each party warrants that it will comply all applicable
disclosure requirements in connection with pricing, or any other applicable
matters under this Agreement.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------



 



Section 17 Financial Disclosure.
17.1 QLT acknowledges that Distributor is a subsidiary of a publicly owned
company whose financial statements are a matter of public record on file with
the Securities and Exchange Commission, and that as long as Distributor remains
a subsidiary of a publicly owned company, QLT will first obtain the publicly
available financial statements prior to requesting any such financial statements
or any other financial information from Distributor.  If Distributor is no
longer a subsidiary of a publicly owned company or such company’s financial
statements are not a matter of public record on file with the Securities and
Exchange Commission, Distributor agrees to provide QLT with audited annual
financial statements and quarterly updates.
Section 18. Indemnification and Insurance.
18.1 By QLT. QLT shall defend, indemnify, and hold harmless Distributor and its
affiliates, directors, officers, employees and representatives from any claims,
demands, costs, expenses (including reasonable attorneys’ fees) and liabilities
or losses (“Claims”) that may be asserted against Distributor or such person or
entity by or on behalf of a third party to the extent that such Claims result
from or arise out of the negligence or willful misconduct of QLT in connection
with its manufacture or sale of the Product or QLT’s breach of this Agreement or
applicable laws, rules and regulations.
18.2 By Distributor. Distributor shall defend indemnify and hold harmless QLT
and its affiliates, directors, officers, employees and representatives from any
Claims that may be asserted against QLT or such person or entity by or on behalf
of a third party to the extent that such Claims result from or arise out of the
negligence or willful misconduct of Distributor in connection with its sale and
distribution of the Products or Distributor’s breach of this Agreement or
applicable laws, rules or regulations.
18.3 Indemnification Procedures. The obligations and liabilities of the parties
with respect to claims subject to indemnification under this Agreement
(“Indemnified Claims”) are subject to the following terms and conditions:
18.3.1 The party claiming a right to indemnification hereunder (“Indemnified
Person”) will give prompt written notice to the indemnifying party
(“Indemnifying Person”) of any Indemnified Claim, stating its nature, basis and
amount, to the extent known. Each such notice will be accompanied by copies of
all relevant documentation, including any summons, complaint or other pleading
that may have been served or any written demand or other document.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------



 



18.3.2 With respect to any Indemnified Claim: (a) the Indemnifying Person will
defend or settle the Indemnified Claim, subject to provisions of this
subsection, (b) the Indemnified Person will, at the Indemnifying Person’s sole
cost and expense, cooperate in the defense by providing access to witnesses and
evidence available to it, (c) the Indemnified Person will have the right to
participate in any defense to the extent that, in its judgment, the Indemnified
Person may otherwise be prejudiced thereby (with the Indemnified Person paying
for such participation except where counsel engaged by the Indemnifying Person
could reasonably be deemed to have a conflict of interest in representing the
Indemnified Person, in which case the Indemnifying Person shall pay all costs of
such participation), (d) the Indemnified Person will not settle, offer to settle
or admit liability as to any Indemnified Claim without the written consent of
the Indemnifying Person, and (e) the Indemnifying Person will not settle, offer
to settle or admit liability as to any Indemnified Claim in which it controls
the defense if such settlement, offer or admission contains any admission of
fault or guilt on the part of the Indemnified Person, or would impose any
liability or other restriction or encumbrance on the Indemnified Person, without
the written consent of the Indemnified Person.
18.3.3 Each party will cooperate with, and comply with all reasonable requests
of, each other party and act in a reasonable and good faith manner to minimize
the scope of any Indemnified Claim.
18.3.3 Distributor agrees that it will maintain, during the Term, insurance [*],
including but not limited to general liability insurance and workers’
compensation insurance. Upon reasonable request, Distributor will promptly
submit evidence of Distributor’s insurance to QLT.
18.4 QLT agrees that it will maintain the insurance set forth in the [*].
Section 19 Use of Names.
19.1 Both parties reserve the right to control the use of their own names,
trademarks, service marks, symbols, or trade names. Except as provided by law or
as required by this Agreement, neither party may advertise or use any of the
other party’s trademarks, service marks, symbols, or trade names other than for
the purpose of describing the Product in Distributor’s advertising or
promotional materials, without first receiving the prior written consent of the
other party. Distributor shall not issue any press release concerning the
Agreement or its relationship with QLT without the prior written approval of
QLT.
Section 20 Liability; Force Majeure.
20.1 NO PARTY WILL BE LIABLE TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, OR OTHER SIMILAR DAMAGES (INCLUDING
WITHOUT LIMITATION, LOST PROFITS) ARISING OUT OF OR IN CONNECTION WITH A BREACH
OF THIS AGREEMENT EVEN IF SUCH DAMAGES ARE REASONABLY FORESEEABLE; PROVIDED THAT
THE FOREGOING DOES NOT APPLY TO CLAIMS OF THIRD PARTIES FOR WHICH
INDEMNIFICATION OF DISTRIBUTOR IS APPLICABLE UNDER THIS AGREEMENT OR THE [*].
20.2 Neither party shall be responsible for any failure to comply with the terms
of this Agreement due to: fire; flood; hurricane, explosions; acts of God; labor
strikes; inability of a third party manufacturer to supply; acts of a government
or agency thereof; judicial action; any healthcare or pharmaceutical legislation
which materially alters the commercial benefit of this Agreement; or any other
cause outside the reasonable control of a party (financial inability to pay
excepted). The party affected by a Force Majeure shall make diligent efforts to
overcome such event and resume performance under this Agreement.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------



 



Section 21 Term and Termination.
21.1 The term of this Agreement (“Term”) shall commence on the Effective Date,
and shall terminate on December 31, 2011, unless sooner terminated under the
terms of this Agreement. Thereafter, this Agreement shall automatically renew
for subsequent terms of one additional year, unless either party provides the
other party with written notice of its intent not to renew this Agreement at
least 120 days before expiration of the current Term.
21.2 Either party may terminate this Agreement for cause, upon 30 days’ written
notice of a material default to the other party with a reason for termination,
and failure of that party to cure the default within the 30 day period. After
the conclusion of the first year of the Term, either party may terminate this
Agreement at will upon at least 120 days’ prior written notice to the other
party.
21.3 Either party may terminate this Agreement immediately on written notice in
the event the other party becomes insolvent or files for bankruptcy or has filed
against it any petition in bankruptcy, has a receiver appointed for its business
or property, or makes a general assignment for the benefit of its creditors.
21.4 Either party may immediately terminate this Agreement on written notice to
the other party in the event of a change in law that would make this Agreement
unlawful. In addition, QLT, at its sole election, may terminate this Agreement
immediately, upon written notice to Distributor in the event of (a) a withdrawal
of the Product’s NDA; (b) a withdrawal of the Product from the market for
medical or scientific concerns as to toxicity, safety and/or efficacy; (c) a
withdrawal of the Product at the request of the FDA or any other governmental or
regulatory agency or (d) any license or registration required by Distributor
under any federal, state or local law becoming suspended or revoked that has a
material adverse effect on Distributor’s ability to perform its obligations
under this Agreement.
21.5 The rights and obligations of the parties contained in Sections 9, 13, 14,
15 (solely as to activities conducted during the Term), 18, 20 this Section 21.5
and Sections 11.1 and 11.2 and 22 through 25 of this Agreement, any payment
obligations, and any other provision if its context shows that the parties
intend it to survive, will survive expiration or termination of this Agreement
and, except as expressly provided, expiration or termination will not affect any
obligations arising prior to the expiration or termination date.
21.5.1 If this Agreement is terminated (i) by Distributor following an uncured
material breach by QLT or (ii) by QLT at will, then at Distributor’s option
exercised in writing within [*] after a party receives notice of such
termination from the terminating party, QLT shall promptly [*], at [*]. Within
[*] after Distributor provides or receives notice of such termination of this
Agreement, Distributor shall [*] at the time of termination.
21.5.2 If this Agreement is terminated (i) by QLT following a breach by
Distributor or (ii) by Distributor without cause, then at QLT’s option exercised
in writing within [*] after a party receives notice of such termination from the
terminating party, QLT may promptly [*], at [*]. Within [*] after Distributor
provides or receives notice of such termination of this Agreement, Distributor
shall [*] at the time of termination to enable QLT to determine whether to
exercise the foregoing option.
21.6 Upon termination or expiration of this Agreement, Distributor shall
immediately cease to represent itself as an authorized distributor with respect
to the Product and Kits; provided, however, that Distributor shall have the
right to sell, during the [*] following such termination or expiration only in
accordance with the provisions of this Agreement, notwithstanding the
termination or expiration of this Agreement, those Products which are in its
inventory on the date of such termination and which QLT has not repurchased
pursuant to the provisions of Section 21.5 hereof.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------



 



Section 22 Miscellaneous.
22.1 No waiver of any breach of any one or more of the conditions or covenants
of this Agreement by a party shall be deemed to imply or constitute a waiver of
a breach of the same condition or covenant in the future, or a waiver of a
breach of any other condition or covenant of this Agreement.
22.2 If any provision or the scope of any provision of this Agreement is found
to be unenforceable or too broad by judicial decree, the parties agree that such
provisions shall be curtailed only to the extent necessary to conform to law to
permit enforcement of this Agreement to its full extent.
22.3 Each of the parties agrees and acknowledges that this Agreement, including
the attachments referred to herein and the NDA, (i) constitutes the entire
agreement and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, among the
parties with respect to the subject matter of this Agreement, and (ii) is not
intended to confer any rights or remedies, or impose any obligations, on any
person other than the parties hereto. Each of the parties expressly agrees and
acknowledges that, other than those statements expressly set forth in this
Agreement, it is not relying on any statement, whether oral or written, of any
person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement, and each of the
parties further waives any claim against the other party that such other party
has failed to disclose any fact, occurrence or other matter that relates in any
way to its entry into this Agreement.
22.4 This Agreement may be modified only by a written agreement signed by both
parties.
22.5 This Agreement may be assigned by Distributor to any affiliate but may not
be otherwise assigned without the consent of QLT, which consent will not be
unreasonably withheld. For purposes of this Agreement, “affiliate” means any
company or person that directly or indirectly controls, is controlled by or is
under common control with the referenced party, as the case may be. This
Agreement may be assigned by QLT without the consent of Distributor to an
affiliate, to any entity with whom it may merge or amalgamate or to any entity
acquiring all or substantially all of the assets of QLT to which this Agreement
relates, but may not otherwise be assigned without the consent of Distributor,
which consent will not be unreasonably withheld. Any permitted assignee shall
assume all obligations of its assignor under this Agreement. No assignment shall
relieve either party of responsibility for the performance of any accrued
obligations which such party then has under this Agreement.
22.6 This Agreement and the rights and obligations of the parties under this
Agreement will be construed and interpreted under the internal laws of the State
of California, excluding its conflict and choice of law principles. Both parties
hereby waive their right to a trial by jury and, therefore, all disputes and
conflicts regarding this Agreement and the parties’ performance hereunder will
be heard before a judge in a court of competent jurisdiction.
22.7 Distributor’s relationship with QLT hereunder shall be that of independent
contractor, and neither party shall be considered the agent of, partner of,
employee or other member of the workforce of, or participant in a joint venture
with, the other party, in its performance of all duties under this Agreement.
Neither party shall have authority to bind the other party unless otherwise
agreed to in writing by such parties.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------



 



22.8 Each party to this Agreement (i) has participated in the preparation of
this Agreement, (ii) has read and understands this Agreement, and (iii) has been
represented by counsel of its own choice in the negotiation and preparation of
this Agreement. Each party represents that this Agreement is executed
voluntarily and should not be construed against a party solely because it
drafted all or a portion of this Agreement.
22.9 This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Facsimile execution and delivery of this Agreement are
legal, valid and binding execution and delivery for all purposes.
Section 23 Notices. Any notice, request or other document to be given hereunder
to a party shall be effective when received and shall be given in writing and
delivered in person or sent by overnight courier or registered or certified
mail, return receipt requested, as follows:

         
 
  If to Distributor:   Besse Medical
9075 Centre Pointe Drive
Suite 140
West Chester, Ohio 45069
Attention: VP Operations
 
       
 
  With a copy to:   AmerisourceBergen Specialty Group, Inc.
3101 Gaylord Parkway
Frisco, TX 75034
Attention: Group Counsel, 1N-E186
 
       
 
  If to QLT:   QLT Ophthalmics, Inc.
1098 Hamilton Court
Menlo Park, CA 94025
Attention: President
Fax: [*]
 
       
 
  With a copy to:    
 
      QLT Inc.
887 Great Northern Way, Suite 101
Vancouver, British Columbia
Canada V5T 4T5
Attention: Legal Department
Fax: [*]

or to such other address as either party may hereafter designate by notice to
the other party. The date of giving of any such notice shall be deemed to be
five (5) days after mailing, or on the date received, if by an express mail
carrier.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------



 



Section 24 Status of Besse Medical. QLT acknowledges that (i) Besse Medical is a
division and fictitious name (d/b/a) of ASD Specialty Healthcare, Inc., and
(ii) ASD Specialty Healthcare, Inc. also does business under the names ASD
Healthcare and Oncology Supply. It is the parties’ intention that the ASD
Healthcare and Oncology Supply of ASD Specialty Healthcare, Inc. will not be
distributing Products and Kits. The signatory for Besse Medical below is an
authorized signatory for ASD Specialty Healthcare, Inc., doing business as Besse
Medical.
IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
parties executes this Agreement of the Effective Date.

                              QLT OPHTHALMICS, INC.       ASD SPECIALTY
HEALTHCARE, INC.                     D/B/A BESSE MEDICAL    
 
                           
By:
  /s/ Alexander Lussow       By:   /s/ Michael E. Besse                        
 
 
                           
 
  Name:   Alexander Lussow           Name:   Michael E. Besse    
 
                           
 
                           
 
  Title:   President           Title:   President / G.M.    
 
                           

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------



 



EXHIBIT A
Services Provided by Specialty Distributors
If the customer is under contract pricing, a charge back is created to QLT for
[*].
Distributor will work directly with [*] to assist the customer with issues of
reimbursement from providers.
Distributor will provide [*] to QLT in order to trend sales and to facilitate
processes such as sales incentives and commissions to QLT Sales representatives.
Distributor will provide [*].
The standard is next day air delivery for all orders shipped to customers,
Distributor will answer a minimum of [*] of incoming calls in [*].
Distributor will make available and follow procedures to ensure that inventory
receipts, storage, handling and order fulfillment are done in accordance with
applicable law.
Distributor’s hours of operation in customer service are a minimum [*].
Distributor will [*] regarding an adverse event or complaint about the product.
The [*] will be [*].
Distributor agrees to perform [*] of staff in accordance with applicable
regulations to assure correct prices are offered subject to governing QLT
policies and to assure all personnel are courteous, are trained in governing QLT
policies and requirements, and are fully responsive to customer needs. On
request, and in conformity with applicable laws and regulations, Distributor
will allow QLT personnel to participate in such monitoring activities as part of
the service evaluation.
Distributor will respond verbally to specific complaints from QLT customers,
whether oral or in writing, within [*]. Distributor will provide a full and
detailed written report within [*]. In the event that additional time is
required for research, Distributor will advise QLT of the status within [*] and
complete the report within [*]. Distributor will take all reasonable and
necessary steps to prevent recurrence of service failures within its control,
will regularly evaluate its own service for QLT, will evaluate service levels
and will also report its findings at regularly scheduled review sessions.
Individual Distributor customer service agents assisting customers will be
empowered to resolve service complaints and problems.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------



 



EXHIBIT B
Reporting Layout and Frequency of Transmission
Specialty Distributor Data Requirements
[*]

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------



 



EXHIBIT C
QLT Returns Policy
QLT Ophthalmics, Inc. Returns Policy
Effective 1/1/2010
[*]

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------



 



EXHIBIT D

I.   Discounts

  A.   Discounts

  1.   All Non Federal Contract Price Customers are entitled to receive the
following Contract Price discount referenced in Table A-1 below.

[*]
[*] and discount percentages, and therefore Contract Prices, are subject to
change without notice.
[*]

  2.   Contract Prices         QLT may change, at any time, the [*] without
notice to Distributor.

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------



 



EXHIBIT E
(AMERISOURCEBERGEN LOGO) [c00044c0004401.gif]
[*] AGREEMENT
[*]

                      QLT Ophthalmics, Inc.    
 
               
 
  By:                          
 
               
 
      Name:        
 
               
 
               
 
      Title:        
 
               
 
               
 
      Date:                          

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------



 



Exhibit F
Approved Customers
[*]

      [*]   Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

24